Citation Nr: 1802668	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  13-08 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits based on helpless child status.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to November 1971.  The Veteran died in August 2008.  The Appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In May 2014, the Appellant had a hearing before the undersigned.  A transcript of the hearing has been associated with the record.

In a December 2014 decision, the Board denied the Appellant's claim.  He appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 Memorandum Decision, the Court vacated the Board's December 2014 decision and remanded the matter to the Board for further proceedings consistent with the Court's decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In April 2016, and based on a decision by the Court, the Board remanded the issue to obtain from all appropriate sources medical treatment records for the Appellant from the former Roosevelt Roads Naval Station in Ceiba, Puerto Rico.  The AOJ was instructed to document all attempts at obtaining these records in the electronic claims file.
In August and October 2016, the AOJ sent Requests for Information to obtain these records.  However, no replies were received, and no further attempts to obtain the Roosevelt Roads records from official sources were made.  Indeed, the May 2017 supplemental statement of the case indicates that the requests were made and no replies were received.  Nor was it determined that the records sought do not exist or that further efforts to obtain those records would be futile.  Without even a response to the initial requests for records, the Board is unable to find on its own that further efforts would be futile.  Therefore, VA's duty to assist in this case has not been fulfilled.  

The Board notes that multiple attempts to retrieve the records directly from the Appellant were made; however, the appellant did not respond with records from Roosevelt Roads.  Rather, in correspondence, he indicated that he submitted all of his records, which were in fact recent records, rather than from his youth.  He further expressed his wish that the Board render a decision on the multitude of records already in the file.  However, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, the AOJ has not fulfilled its duty to assist in obtaining federal records.  Such is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain through official sources medical treatment records for the Appellant from the former Roosevelt Roads Naval Station in Ceiba, Puerto Rico.  If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Appellant should be notified thereof.

2.  Thereafter, readjudicate the Appellant's claim.  If a complete grant of the benefits requested is not granted, issue a Supplemental Statement of the Case (SSOC) to the Appellant, and he should be given an opportunity to respond before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 

